Haselton, J.
This is a petition of citizens of Alburgh addressed to the Board of Railroad Commissioners, now the Public Service Commission, asking for better protection at the railroad station in Alburgh, and requesting, among other things, that the commission order the defendant companies to install and operate gates at the highway crossing near the station. After due notice a hearing on the petition was had at Alburgh, November 16, 1911, the defendant companies appearing by their respective attorneys. Some time after the hearing the commissioners employed an expert who examined the condition complained of and made a detailed report to the commissioners. June 1, 1912, an order was made by the commission directing the defendants to construct and operate gates at the crossing in question. The Rutland Railroad Company brings the case to this Court by an appeal duly taken from the order of the commission.
The questions chiefly argued are constitutional ones; but we first discuss the other questions raised, for the constitutionality of an act will not ordinarily be considered unless such consideration is necessary to the disposition of the cause in hand.
It is claimed that the commission does not have, under the statute, authority to order gates and flagmen at highway crossings in towns as distinguished from cities and villages. P. S. 4433, is referred to and the reading of that section indicates that the Legislature did not intend to confer upon the commission authority to order gates to be erected and operated at crossings outside of villages or cities merely because of the situation created by such crossing. But the crossing in question is only some four or five rods from the station at Alburgh, which is a through station on the Central Vermont Railway, is also on the main line of the Rutland Railroad, and is the terminus of the Ogdensburgh Division of that Railroad. The passenger platform extends *354westerly from the grade crossing, and southerly of the platform are first the Central Vermont traffic track, then the main line of .the Rutland Railroad, and then the line on which the trains of the Ogdensburgh Division arrive and depart. We omit mention of a house track, so-called, used by both roads, since the commission, while stating its existence, do not emphasize it as an element of danger. The traffic and the movement of locomotives and cars at the place of the crossing is very considerable and many persons daily pass over some or all of the tracks. Bast, or easterly, of the highway and crossing, that is, on the other side of the highway from the passenger station, are the freight yard, engine house, water crane, and coaling plant of the appellant. The round-house is east of the crossing. A large number of persons cross a track, or tracks, in going to and from the station. The situation is a very dangerous one. The facts that we have recited appear from the report of the commissioners.
4 The railroad companies have under our practice, which is conformable to the practice in chancery, a right on appeal to raise the question of a sufficiency of the evidence to support the findings, but they have not done so, and in arguing the question now under consideration they rely solely upon the claim that the statute does not undertake to give the commission authority to make the order which it in fact made. But a railroad company is under obligation to make the surroundings and approaches to its stations reasonably safe, and the statute undertakes to confer upon the Railroad Commission authority to enforce that obligation. P. S. 2611; Bacon v. Boston & Maine, 83 Vt. 421, 442, 443, 445. See also Rutland etc. Co. v. Clarendon etc. Co., 86 Vt. 45, 54; Clarendon v. Rutland R. Co., 75 Vt. 6; Beard v. Connecticut & Passumpsic Rivers R. Co., 48 Vt. 101; Sawyer v. Rutland & Burlington R. Co., 27 Vt. 370; Hale v. Grand Trunk, 60 Vt. 605; Nelson v. Vermont & Canada R. Co., 26 Vt. 717; Covington Stock Yards v. Keith, 139 U. S. 128.
The appellant also contends that the order of the commissioners must be reversed on the ground that the hearing required by statute was not given to the railroad companies.
In matters like that in question the statute contemplates that the commission shall act upon due notice and hearing, and it here sufficiently appears from the report that after the hearing of November 16, 1911, the commission employed an expert who *355made investigations and laid the result thereof before the commission, and that no opportunity was afforded the defendants to examine the expert or to present evidence in rebuttal or to argue the ease as it finally stood. And it sufficiently appears that the report of the expert was considered by the commission and aided them in arriving at their conclusions. So we think that the order was not made in pursuance of statutory authority.
This brings us to the constitutional questions. The appellant claims that the statute creating the Board of Railroad Commissioners is void, and that the board is without legal existence or authority, and further that, in any view, the provisions of the statute under which the board acted in this case are unconstitutional and void. The decision of these constitutional questions is essential to the disposition of the case here; for if the Railroad Commission is a legally existing body and had authority to act in the premises, this case should be remanded for a new hearing before the commissioners, but if the Railroad Commission has no legal existence, or has no authority in the premises the ease should be disposed of here for we have no right to send the ease for hearing to any illegal body or to a body which has no authority to act.
The appellant claims that all laws creating or relating to the Public Service Commission or conferring any authority upon it; and particularly the provisions of P. S. 4611, are unconstitutional because they undertake to confer legislative, executive, and judicial functions upon the commission and that such functions are, by the laws referred to, hopelessly commingled, contrary to the provisions of the Constitution of this State.
In order to gather the legislative intent expressed in the Act of 1906, the constitutionality of which is questioned, it is permissible and desirable to trace briefly the history of previous legislation upon the same subject.
In 1854, a bill establishing the office of Railroad Commissioner was introduced into the Senate, and passed that body. However, the bill failed to pass the House. But at the session of the year named a joint resolution was adopted requesting the Governor to appoint three commissioners who should be required, among other things, to report, upon an investigation, what legislation was necessary for the protection of the rights of the State and of the public in respect to railroad corporations, *356and for the protection of the shareholders, bondholders, and general creditors of such corporations. ' Journal of the House, 1854; Journal of the Senate, 1854; Acts of 1854, p. 72.
The Governor accordingly appointed three commissioners who reported at the legislative session of 1855. These commissioners were Jacob Collamer, Daniel Kellogg, and Hyland Hall, all of whom had been Judges of this Court and were profound constitutional jurists. At the time when the report was made Collamer had entered upon his distinguished service as Senator from this State. They recommended the passage of an act establishing a Board of Railroad Commissioners to be appointed by the Governor with power to examine into the physical and pecuniary condition of every railroad in the State, to require each railroad to report to them under oath, and to examine the books, papers, and documents of a railroad corporation, or its officers, to examine such officers, or the employees of a road, or other persons under oath, to issue subpoenas, and administer oaths in the same manner and with the same powers to enforce obedience thereto “as belong and pertain to Courts of Law in this State.” They recommended that every person who should hinder or impede the commissioners in the execution of their duties should be subject to the punishment provided by law for hindering and impeding officers, judicial or executive, that any person who should fail to make the return required should -be guilty of a misdemeanor and punishable by fine and imprisonment, that any person refusing access to the papers referred to, or refusing information required by the commissioners in the discharge of their duties should in like manner be deemed guilty of a misdemeanor and be liable to fine and imprisonment, and that any person who should be guilty of wilful falsehood, or suppression of truth, in making any return, or in furnishing information or making a statement .under oath to the commissioners should be deemed guilty of perjury and punished accordingly.
The provisions referred to looked to the power of the commission to gather information and to report to the Legislature; and at the session of 1855, they were enacted into law without any material change, except that, instead of a Board of Commissioners one commissioner was provided for, and except that, 'instead of providing for his appointment by the Governor, the law provided for his annual appointment by the Judges of this Court.
*357The eminent jurists whom we have named further recommended that the Bailroad Commissioners should from time to time make all such rules, orders and regulations, for the repairs, conduct and management of the respective railroads as they should judge necessary for the public safety, and that the commissioners should have power to enforce the same effectually, and that to that end they have authority to remove the rails of a railroad or otherwise to prevent the use of a road until compliance with such orders and regulations was secured. This recommendation was. not adopted by the Legislature. But it shows the views of the constitutional lawyers who made it as to the scope of the powers which they thought might properly be conferred under our constitution upon an administrative body, for in making their recommendations they expressly refrained from touching upon matters which they thought were properly for determination by the Courts and declined “to recommend any doubtful regulations.5 5 Journal of the House, 1855, pp. 642-649; Acts of 1855, No. 26.
We take it for granted that in their broad recommendations, made after full time for deliberation, these men well understood that the courts are open to prevent an administrative body, exercising the police power, from exceeding its jurisdiction and from taking arbitrary and unreasonable action, and that no special provision of law is necessary to confer upon the courts authority already possessed by them under our State Constitution.
As every one knows, in the early days of railroading when these recommendations were made, the interruption of interstate commerce and interference with the transportation of the mails were not much if at all considered, otherwise some other method for the prompt and efficient enforcement of orders than that recommended would doubtless have been suggested.
In 1856, the appointment of the Bailroad Commissioner was taken from the Judges, but in other respects the law remained practically unchanged until 1886, except that in 1876, the Bail-road Commissioner whs empowered to establish a uniform system of keeping railroad accounts, and the several railroad companies of the State, by whomsoever operated, were required to conform to such system so far as it was compatible with law. Acts of 1876, No. 26; See Bevised Laws of 1880.
Meanwhile in the early part of the period named, that is, in 1857 and 1858, George P. Marsh was Bailroad Commissioner *358for this State. He was then a ripe lawyer in the maturity of his powers of discrimination and judgment, and about to enter upon that large career which made such powers manifest both in America and in Europe.
He declared that he had no doubt of the legal power of the. Legislature to subject railroad corporations in all respects to such general regulations as the public interest might demand, and expressed the opinion that such legislation would violate no fundamental law. He pointed out that the authority of the commissioner to make investigations and reports was inadequate, that in view of the comparatively short time during which the Legislature is in session there should be a board to which regulative power should be delegated, and he expressed the belief that there was no sound constitutional objection to the recommendations in that regard made by Collamer, Kellogg, and Hall, in 1855, and he said further that there ought to be a Board of Commissioners with even larger powers than those which they recommended, that the power to make regulations affecting the public convenience as well as the public safety should be conferred upon a commission. Report of Railroad Commissioner, 1858; Report of Railroad Commissioner, 1859.
Nothing for a long time came of his suggestions. In 1886, the Railroad Commissioner was superseded by a Board of three Railroad Commissioners. (Acts of 1886, No. 23). The board was authorized to appoint a clerk, whose duties should be to keep records, file and preserve documents and papers, prepare for service such papers and notices as might be required by the commissioners, to issue subpoenas for witnesses and to administer oaths. Speaking generally the board was given the administrative powers which are conferred upon it by the act now in question. Many of the sections in the two acts are identical.
Under the Act of 1886, if, in the performance of their duties, the commissioners issued subpoenas which were disobeyed or sought proper information which was refused, they could apply to a Judge of the Supreme Court, who could summon before him the person so disobeying or refusing and determine whether or not the requirements of the commissioners were proper and necessary to the performance of their duties. If the Judge found affirmatively he was to enforce the attendance and examination of the person in question, and the exhibition of the books, *359accounts and papers required. How the Judge was to do this was not provided for in the statute. The commission was not to give publicity to the information acquired by them under the provisions of the act except so far as was necessary in reports to the Legislature or “in judicial proceedings” unless specially required so to do by the law. This provision that the board should not give publicity to information acquired by it, unless required by law, except in reports to the General Assembly or in “judicial proceedings” is a part of the act particularly under consideration.
It was further provided by the Act of 1886 that any person who should wilfully hinder the commissioners in the discharge of any of their duties might be summoned before any Supreme or County Court, six days’ notice being given, and that, after hearing the parties, the Court might make such orders, “as should be necessary to carry out the provisions of the act.” False returns to the commissioners made under oath as required by law, and false testimony before them were 'to be deemed perjury.
Violation on the part of any railroad corporation of any constitutional provision or of any provision of general law or of its charter, any failure properly to provide for the security of the public, any unjust discrimination in charges, any conspiracy whereby rates were unduly increased, any wilful refusal of compliance with any reasonable recommendation of the commissioners was. to be called to the attention of the offending corporation by a notice in writing, and if the thing complained of was continued after such notice the board were to report the same to the next session of the General Assembly, and, if the judgment of thé commissioners so required, they might at any time make an application to the Supreme Court, or county court, for “any remedy warranted by law.”
With regard to many matters, “in order to promote the security, convenience and accommodation of the public, or to prevent violations of law, or unjust discriminations, usurpations or extortions” the board, after giving notice of its recommendations, might fix a time within which its recommendations should be complied with, and it was provided that the Supreme Court “sitting as a court of equity” might compel compliance with such recommendations, if in the judgment of the Supreme Court, *360upon hearing and legal proof the recommendations were just and reasonable.
The law was not greatly changed from 1886 to 1906, when the law under consideration was enacted. In the interval, however, it was provided that the board should have a seal on which should be the words “State of Vermont, Board of Railroad Commissioners, Official Seal,” and that this seal should be used in the attestation of all copies of the files and records of the board. The jurisdiction, too, of the commissioners was made to cover electric railroads.
An Act passed in 1902, reenacted a number of sections with changes so slight as to be immaterial to this discussion. The only important changes we note. There was a clause designating as “orders” to a person, or corporation, what the Act of 1886, had called “recommendations,” and providing a penalty for each day’s neglect thereof. It was provided that a person, or corporation, receiving the notice referred to had thirty days thereafter in which to appeal to the Supreme Court, and the appeal was to be heard at the stated term next after twenty-one days from the filing of the appeal. In 1902, we had only three stated terms of the Supreme Court, one in January, one in May, and one in October.
If the appeal involved any question of fact any persons interested might apply to any two Judges to have the facts found, and such two Judges were thereupon to make an order providing for the determination of the facts. The matter might be referred and heard on a finding of facts, or testimony might be reported to the Court.
If an appeal was taken the order was thereby stayed, and no fine could be imposed for the time during which the appeal was pending. The fine was collectible by the state’s attorney on complaint of the commissioners by means of “an action on the statute. ’ ’
It was further enacted that if a railroad commissioner should neglect or refuse for a period of sixty days to perform any of the duties imposed upon him he should be removed from his office. But no duties worth mentioning were imposed upon an individual railroad commissioner, the duties of consequence were imposed upon the board, and this provision while high-sounding *361seems somewhat frivolous. See State v. Plumley & Redfield, 83 Vt. 491.
Moreover the Railroad Commissioners were appointed by the Governor by and with the advice and consent of the Senate for a fixed term and this provision for the removal of a commissioner after sixty days of neglect and refusal to act, without any suggestion as to the method of removal,- seems to have been merely a rather early and -inefficient suggestion of the recall.
The provisions of the Act of 1902, were by way of amendment of and addition to different sections of the Vermont Statutes, Revision of 1894, and need to be read as a part of Chapter 172, of the Vermont Statutes, which was superseded by the Act of 1906, No. 126 of that year, the act now under consideration.
The review of legislation which we have made shows the fairness and justice of the statements made by the Chief Judge of this Court in Central etc. Ry. Co. v. State, 82 Vt. 145, 150, to the effect that down to 1906 in this State very little had been accomplished in the way of the “regulation and control of railroads.” Referring to the nature of the proceedings on appeal the Court justly said that the orders had been enforced mostly “if at all” through such proceedings. The opinion in that case does not treat the Act of 1906, as constituting a new body but as conferring additional authority upon the commissioners with a view to remedy a shortage of authority, and to enable the commissioners “to deal with the matters within their jurisdiction more effectually and speedily than they had ever been able to do before.” In considering the act in question and the preexisting acts the opinion properly refers to what had been accomplished in other states.
The Law of 1906, the constitutionality of which is in question, retains the administrative features of the law of 1886. Many sections of both laws are identical. New provisions were made in 1906, but the law then enacted taken as a whole looked simply to a more efficient supervision and regulation of railroads in accordance with the long settled, though largely insufficient policy of the State.
We consider that under the Law of 1906, the Railroad Commission, now legally known as the Public Service Commission, by virtue of the Act of 1908, is -an administrative body clothed *362in some respects with functions of a judicial nature, quasi-judicial functions they may be called, authorized in the exercise of the police power to make rules and regulations required by the public safety and convenience, and to determine facts upon which existing laws shall operate. In a sense it has auxiliary, or subordinate, legislative powers; for while the supreme legislative power cannot be delegated there are many powers so far legislative that they may properly be exercised by the Legislature, which may, nevertheless, be delegated. The law in its general features is not open to the objection that it conflicts with the provision of our Constitution as to the distribution of the powers of government. The functions of an administrative officer, or body, may be to a large extent judicial and regulative in character. State v. Howard, 83 Vt. 6; State v. Harrington, 68 Vt. 622, 636; Morgan v. Devarennes, 86 Vt. 137; Lock’s Appeal, 72 Pa. St. 491, 13 Am. Rep. 715, 723; State v. Corvullis, 117 Pac. 980 Mich.; Michigan Central R. Co. v. Michigan R. Comms., 160 Mich. 355, 361, 125 N. W. 549; R. R. Comm. Cases, 116 U. S. 336; Minn. St. Paul etc. Ry. Co. v. R. Comms., 136 Wis. 142, 162, 116 N. W. 905, 911, 17 L. R. A. (N. S.) 821.
The provision for keeping the departments of government separate does not mean an absolute separation of functions, for if it did it would really mean that we are to have no government, whereas our Constitution was ordained for the establishment of efficient government. The proposition is obvious but we cite some eases. In Re Trustees etc. v. Saratoga etc. Co., 191 U. S. 123; Atlantic Coast Line v. N. C. Corporation Comm., 206 U. S. 1; State v. Bates, 96 Minn. 110, 115, 119; State v. Railroad Comm., 100 Pac. 179; Union Bridge Co. v. United States, 204 U. S. 364; Wayman v. Southard, 10 Wheat. 1; N. Y. Life Ins. Co. v. Hardison, 199 Mass. 190; State v. Railroad Comm., 121 N. W. 919; B. Chicago etc. Bailroad Comm. v. Day, 35 Fed. 866; South etc. Ry. Co. v. Railroad Comm. 87 N. E. 966.
We do not take the view urged by the appellant that the Constitution prohibits the Legislature from creating courts not named in the Constitution, but if the Legislature had created the Railroad Commission a court in the strict sense, it could have conferred upon it no powers which might not have been conferred upon the courts already existing if they did not already possess them and nothing really would have been accomplished except to create new offices and provide for more officials.
*363That it was the cardinal purpose of the Legislature to render efficient the policy already pursued, a policy in general harmony with that which prevails in most of the states, by the establishment of an effective administrative body for the supervision and regulation of railroads, seems sufficiently clear.
The cardinal purpose of the act is to. control in the construction of minor provisions and the settled policy of the State in legislating upon the subject-matter is to be regarded in construing the act. Ryegate v. Wardsboro, 30 Vt. 746; Montpelier Savings Bank v. Montpelier, 73 Vt. 364.
And the act is to be given such a construction as makes it constitutional where such construction is reasonably possible. In re Allen, 82 Vt. 365.
Moreover, there is a presumption of a constitutional purpose on the part of the Legislature, a presumption as strong, .perhaps, as any that is not conclusive, and if the main purpose of the act cannot be declared unconstitutional, as it cannot, then unconstitutional provisions, if there are such, simply become inoperative without affecting the validity of the act as a whole; since they are such that they are severable. State v. Paige, 78 Vt. 286; State v. Haselton, 78 Vt. 467; State v. Peet, 80 Vt. 449; State v. Kibling, 63 Vt. 467; State v. Scampini, 77 Vt. 92; Reagen v. Farmer’s Loan & Trust Co., 154 U. S. 362, 365; Wisconsin etc. R. Co. v. Jacobson, 179 U. S. 287, 301.
In the case of the Central Vermont Railroad Go. v. The Public Service Commission, 189 Fed. 683, it was held by the Circuit Court of the United States for the District of Yermont, after a discussion of our statute and the decisions construing and applying it, that our commission is not ‘ ‘ a court, ’ ’ and that this Court had carefully preserved all of the rights of parties, in such a proceeding, as this, had protected them to the fullest extent, and quotations from our opinions were made showing the reasonable view which this Court had taken in putting its construction upon the powers of the commission in respect to supervision and regulation.
The Public Service Commission is not in the strict sense a court, though like many administrative bodies it may exercise quasi-judicial functions but it is a governmental agency provided for the administration, in respect to certain specific matters, *364of what in' a broad, though true, sense may be called the police power.
In Bacon v. Boston & Maine R., 83 Vt. 421, at page 451, it was said of the police power that it might be deemed sovereignty itself rather than a mere attribute of sovereignty; and very recently the Supreme Court of the United States has 'declared the same thing by saying “in a sense, the police power is but another name for the power of government,” Mutual Loan Co. v. Martelle, 222 U. S. 225, and long ago that same tribunal declared that “the police powers of a state are nothing more nor less than the powers of government inherent in every sovereignty to the extent of its dominions.” License Cases, 5 How. 504, 583.
Power to provide for the public safety and convenience stands upon the same ground as the power to protect the public health and the public morals. House v. Moyer, 219 U. S. 270, 282; Lake Shore etc. Ry. Co. v. Ohio, 173 U. S. 285, 300; Thorpe v. The Rutland R. Co., 27 Vt. 140, 149; Bacon v. Boston & Maine, 83 Vt. 421, 449, 451; Carty v. Winooski, 78 Vt. 104, 108; State Board of Health v. St. Johnsbury, 82 Vt. 276, 285.
The people of this State may provide for the exercise of visitatorial and police powers to secure compliance with laws enacted under the general reserved powers of government never surrendered to the Federal Government, and this they may do in accordance with Article 5, of Chap. 1, of our Constitution, which provides “that the people of this State by their legal representatives, have the sole inherent and exclusive right of governing and regulating the internal police of the same.” Railroad corporations and all corporations and persons are subject to this power.
It is indeed beyond the power of a state to divest itself of its right and duty in respect of the full exercise of this power, and the Federal Government cannot interfere with a state in the exercise of that right and duty except by virtue of some authority derived from the Constitution of the United States. Northern Pac. Ry. Co. v. Minnesota, 208 U. S. 593, 596, 597, 598; House v. Mayes, 219 U. S. 270, 282; Chicago etc. Ry. Co. v. Arkansas, 219 U. S. 453, 465; Cincinnati etc. Ry. Co. v. Conersville, 218 U. S. 336, 344; Barbier v. Connolly, 113 U. S. 27; New York & New England R. Co. v. Bristol, 151 U. S. 556, 567, 571; Chicago etc. R. Co. v. Chicago, 166 U. S. 226, 252-255; Detroit R. Co. v. Os*365borne, 189 U. S. 383; Orleans Gas Light Co. v. Drainage Comm., 197 U. S. 453; Chicago etc. Ry. Co. v. Illinois, 200 U. S. 561, 592.
The efficient exercise of the police power inherent in .the people of this State is not to be frittered away by over-nice speculations upon the distribution of the powers of government. Our Constitution makes a general distribution of powers, but does not descend to those details which are found in some constitutions and which have resulted in discussions calculated to debilitate government itself.
The Interstate Commerce Commission is an administrative body and is referred to by the appellant as a constitutional pattern for such bodies, and the appellant does not question that the judicial review of its orders by the courts is such as consists with the division of the powers of government into three great departments. But in the last volume of United States Reports, the Supreme Court of the United States, in an unanimous opinion delivered by Chief Justice White in overruling a decision of the Commerce Court say of the Interstate Commission and the review of its orders: “Originally the duty of the courts to determine whether an order of the commission should or should not be enforced carried with it the obligation to consider both the facts and the law. But it had come to pass prior to the passage of the act creating the Commerce Court that in considering the subject of orders of the commission for the purpose of enforcing or restraining their enforcement the courts were confined by statutory operation to determining whether there had been violations of the constitution, a want of conformity to statutory authority, or of ascertaining whether power had been so arbitrarily exercised as virtually to transcend the authority conferred although it may be not technically doing so. ’ ’ Proctor & Gamble Co. v. United States, 225 U. S. 282, 298; See Int. Comm. Comm. v. Union Pac. R. R. Co., 222 U. S. 541; Int. Comm. Comm. v. Delaware etc. Co., 220 U. S. 235, 251; Int. Comm. Comm. v. Illinois Central R. Co., 215 U. S. 452; Baltimore etc. R. Co. v. Pitcairn Coal Co., 215 U. S. 481.
We have spoken of the commission as being clothed with auxiliary or subordinate legislative functions. The General Assembly cannot delegate functions which are purely and strictly legislative, but having by general law and by charters made legislative provisions of unquestionable constitutionality ap*366plieable to railroad corporations it may confer upon the commission the power upon investigation to apply the general provisions of law to particular circumstances and situations and may leave much of detail to the discretion of tbe commission. Butterfield v. Stranahan, 192 U. S. 470; Union Bridge Co. v. United States, 204 U. S. 384; United States v. Grimaud, 220 U. S. 506, 516.
But where a board, as the Board of Health, or the Board of Railroad Commissioners, has conferred upon it the power to make rules and regulations in furtherance of the police power, the statute is interpreted as though it conferred only the power to make reasonable regulations, and so the legislative act becomes complete, and the question of whether the rules and regulations presented are reasonable, or are unreasonable and arbitrary, is a strictly judicial one of which the courts must take cognizance whether the statute provides for proceedings in that regard or not. State v. Speyer, 67 Vt. 502; In Re Trustees v. Saratoga etc. Co., 191 N. Y. 23; State v. Haskell, 84 Vt. 423, 431; Brownell v. Russell, 76 Vt. 326; State v. Audette, 81 Vt. 400; Bacon v. Boston & Maine, 83 Vt. 421; State v. Central Vermont Ry. Co., 81 Vt. 459; Boote etc. Co. v. Baker, 196 U. S. 119, 126; Cosmas Co. v. Grey Eagle Co., 190 U. S. 309; Grand Trunk Ry. Co. v. Railroad Comm. of Md., 221 U. S. 400, 403.
The Legislature might properly authorize a commission to make an investigation such as was here made and on the facts found to make an order such as is appealed from; and since this is so, and since the statute in its general features is constitutional as against the objection which we are now considering ther'e is no propriety in our considering provisions not directly drawn in question.
If there are powers conferred upon the board which cannot be conferred upon an administrative body because of the constitutional provision that the departments of government be kept separate they do not render the statute as a whole unconstitutional for in the light of the history of legislation upon this subject-matter and from a reading of the statute itself it is to be presumed that the Legislature would have passed the constitutional part of the statute without the unconstitutional part. State v. Scampini, 77 Vt. 92, 59 Atl. 201; State v. Abraham, 78 Vt. 53, 61 Atl. 766; Howard v. Illinois Central R. Co., 207 U. S. *367463, 52 L. ed. 297; Field v. Clark, 143 U. S. 649; Huntington v. Worthen, 120 U. S. 97, 102.
In arguing that the Legislature has undertaken to confer upon the board full judicial powers such as cannot be conferred upon an administrative body the appellant in its brief calls at- . tention to the fact that the statute confers upon the board power to compel, by proceedings for contempt, the attendance of witnesses and the production of evidence. The brief does not discuss the power of a Legislature directly to exercise the power of punishing for contempt or to confer it upon either of its branches, or upon committees, or established boards, constituted for the purpose of gathering information for the Legislature or of ascertaining and declaring facts, which call into operation the legislative will.
We do not need to consider the matter here, for, assuming, but not deciding, nor intimating, that this power could not be conferred upon the railroad commissioners, we meet a situation in which the commission is not inefficient, for the Legislature further provided that witnesses duly subpoenaed who refuse, or neglect, to appear before the board, or who refuse to testify before it, shall be subject to the penalties of the statute applicable to witnesses who. neglect, or refuse, to obey subpoenas to appear and testify before the courts, and a penalty is provided for any person who wilfully obstructs the commissioners in the discharge of their duties by refusing to furnish information. The penalties referred to, it must be understood, are enforceable in courts of law in the same manner as are other penalties prescribed by statute; and in providing for penalties as well as for summary punishment by contempt the Legislature was doing nothing in its nature inconsistent, In Re Chapman, 166 U. S. 661, nothing from which the inference can be drawn that if it could not lawfully do both it would have done neither. As has been said of some statute of this sort, £ £ The object of the statute was not the imposition of penalties.”
If the one provision fails the other is not as a consequence rendered invalid and the right of the commissioners to conduct investigations with such powers and sanction as are left is unaffected.
In arguing this matter mention is further made of the fact that the board may by ££suitable process” issuable by a court *368of law or equity enforce its own decrees. This, indeed, the statute gives it authority to do except as its orders are stayed by judicial action on the part of the courts. It is not necessary to inquire, and we give no consideration to the question of, whether there is any just analogy between the collection of taxes without the intervention of the courts and the enforcement of police regulations by means of process issuing directly from an administrative or ministerial body,.if the courts are not called on to interfere. If the statutory provision in question, when pfioperly construed, is unconstitutional, and we do not decide the point or intimate an opinion upon it, it cannot be presumed that without this provision the Legislature would not have passed the act for it further provides a penalty for any person who shall fail within a reasonable time to obey a final order, or decree, of the board. These penalties are to be enforced through the courts, for they are put on the same footing with the crime of perjury in giving false testimony before the board. No” claim is made that the provisions as to penalties are unconstitutional.
Some provisions of the law not herein referred to are claimed to be unconstitutional, and the reason they are not here referred to is that, if after full discussion by parties directly interested in them in a particular case, it should turn out that they are unconstitutional, they are so clearly severable that the constitutionality of the law as a whole would not be affected.
The appellant further claims that the Public Service Commission Laws are void on the ground that, for want of a provision for an adequate judicial review of the orders of the commission, they are in violation of the provisions of our State Constitution and of' .the Federal Constitution prohibiting the taking of property without due process of law.
Under' the statute providing for appeals the party upon whom an order is made may, if it pursues the orderly and not burdensome course pointed out by the statute, present to this Court the questions of the propriety of the rulings of the commission in receiving or excluding evidence, the sufficiency of the evidence to sustain the findings under the rule which obtains in this State that a mere scintilla of evidence will not sustain a finding, and the question of the sufficiency of the findings to warrant the order under the rule that the order must not be unreasonable or arbitrary in its character and that it must bear *369some just relation to some reasonable purpose with a view to which authority to make it was conferred.
Moreover, the rights of a party aré not necessarily limited to those which he may secure by an appeal. Section 4,1 Chapter 2 of our Constitution, providing that: "The courts shall be open for the trial of all causes proper for their cognizance,” means, among other things, that by a proper proceeding the question of whether an administrative body has exceeded its powers, may be brought before and determined by the established courts. No special machinery need be provided for this purpose for the common law which is a part of the law of this State provides the requisite machinery. As the courts have authority to determine the constitutionality of legislative acts, so in all cases they have, and must have, authority to determine whether or not any board or commission claiming to act under legislative authority has exceeded its powers. The powers given to this Court on appeal, and the common law remedies for the protection of rights which cannot be safe-guarded by means of the hearing and appeal provided for by statute, are sufficient to secure to every party interested in the orders of the Railroad Commission a vindication of his full rights against arbitrary and unreasonable action, usurpation of powers, and acts in excess of authority. These principles are firmly established in this jurisdiction. State v. Speyer, 67 Vt. 502; State v. Morse, 84 Vt. 387; State v. Haskill, 84 Vt. 429; State Board of Health v. St. Johnsbury, 82 Vt. 276.
The appellant invokes the case of Oregon etc. Co. v. Fairchild & State Railroad Commissioners, 224 U. S. 510, but we understand that the doctrine of that case is in accord with that herein announced and fully set forth in the cases decided .by this Court, that are above referred to, as well as in other decisions of this Court. In that case the judgment of the State Court was reversed because the fundamental principles here recognized were not there fully regarded.
We do not, of course, assert the right of the State to regulate interstate commerce for that right all the states surrendered to the general government. But in this case it is not claimed that the order of the commissioners conflicts with the Constitution of the United States on the ground that it interferes with interstate, commerce.
*370As this question is not raised we do not discuss it. Nor do we discuss the question of whether any subject over which the commission has been given jurisdiction has been so covered by Federal legislation that the State enactment in that respect is superseded. If that should be found to be the case in respect to any matter over which Congress has a right to assert, and has asserted, its paramount authority the force of the State law as a whole would not be in other respects impaired.

Our conclusion is that the Public Service Commission is a legally constituted body with authority to act and make orders with reference to the dangerous situation which, as the case now stands, appears to exist in the vicinity of the Ailburgh station, and the cause is remanded to the Public Service Commission for further proceedings upon due notice and hearing.